Citation Nr: 0320188	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  01-09 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral hand 
disorder.

2.  Entitlement to an increased disability rating for 
service-connected degenerative joint disease of the right 
hip, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected degenerative joint disease of the left hip, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
November 1971.

These matters come to the Board of Veterans' Appeals (the 
Board) on appeal of an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified at a personal hearing which was chaired 
by the undersigned Veterans Law Judge at the RO in June 2002.  
A transcript of that hearing has been associated with the 
veteran's VA claims folder.

In regulations that became effective in February 2002, the 
Board was given the authority to develop additional evidence 
in support of an appeal of an RO decision without remanding 
the appeal to the RO.  See 38 C.F.R. §§ 19.9, 20.1304 (2002).  
In accordance with those regulations, the Board obtained 
additional VA treatment records and provided the veteran an 
additional VA examination to assist him in substantiating his 
claims for increased ratings for the bilateral hip disability 
and service connection for a hand disorder.

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the regulations allowing the Board to develop evidence, to 
the extent that they allowed the Board to consider newly 
developed evidence in the first instance without waiver of 
the veteran's right to have that evidence first considered by 
the RO.  See Disabled American Veterans, et. al., v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1346-47 (Fed. 
Cir. 2003).  To afford the veteran due process, the Board 
provided copies of the additional evidence to him and 
informed him of the Board's proposed reliance on that 
evidence.  
In response, the veteran waived his right to have the 
additional evidence considered by the RO in the first 
instance.  Under these circumstances, the Board finds that it 
can adjudicate the veteran's appeal without first remanding 
the case to the RO, and that such action is not prejudicial 
to him.  See Bernard v Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  Medical opinion evidence of record supports the 
conclusion that prolonged use of a cane due to the service-
connected bilateral hip disability caused the veteran's 
bilateral carpal tunnel syndrome.

2.  Degenerative joint disease of the right hip is manifested 
by x-ray evidence of  degenerative joint disease, complaints 
of pain that are not supported by adequate pathology, and 
range of motion of at least 10 degrees of extension, 
50 degrees of flexion, and 20 degrees of abduction.

3.  Degenerative joint disease of the left hip is manifested 
by x-ray evidence of  degenerative joint disease, range of 
motion of at least 10 degrees of extension, 50 degrees of 
flexion, and 20 degrees of abduction.


CONCLUSIONS OF LAW

1.  Bilateral carpal tunnel syndrome is proximately due to or 
the result of a service-connected injury.  38 C.F.R. § 3.310 
(2002).

2.  The criteria for a disability rating in excess of 
10 percent for degenerative joint disease of the right hip 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5251, 5252 and 
5253 (2002).

3.  The criteria for disability rating in excess of 10 
percent for degenerative joint disease of the left hip are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.71, 
4.71a, Diagnostic Codes 5003, 5010, 5251, 5252 and 5253 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for a bilateral hand disability because he 
developed arthritis and carpal tunnel syndrome in his hands 
due to prolonged use of a cane in order to ambulate.  He also 
contends that he is entitled to increased ratings for his 
service-connected bilateral hip disability because he is 
unable to ambulate due to pain in the hips.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of these issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.
The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002)].  This law eliminated 
the former statutory requirement that claims be well 
grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

As alluded to above, the VCAA eliminated the former statutory 
requirement that claim be well grounded.  The current 
standard of review is as follows. 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In the August 2000 RO rating decision which forms the basis 
of this appeal, the RO denied the veteran's service 
connection claim on the basis that it was not well grounded.  
Subsequently, however, the issue was decided by the RO on the 
merits, without regard for the now obsolete well groundedness 
standard.  See the November 2001 Statement of the Case.  
Thus, any procedural deficiency has been rectified.  See 
Bernard, supra.

The Board will apply the current standard of review in 
adjudicating the veteran's claims.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

In this case, the RO informed the veteran of the evidence 
needed to substantiate his claim for service connection for 
arthritis of the hands in June 2000 by informing him that in 
order to establish a well-grounded claim he had to submit 
medical evidence showing a current diagnosis of disability, 
evidence of the incurrence of a related disease or injury in 
service, and medical evidence of a nexus between the 
currently diagnosed disability and the in-service disease or 
injury.  The RO also informed him that the RO would obtain 
any records of treatment from a VA medical facility that he 
identified, but that he was responsible for submitting any 
private medical records in support of his claim.  

The June 2000 notice was in regards to a well grounded claim 
for service connection, which concept was eliminated by the 
VCAA.  That notice was sufficient to inform the veteran of 
the evidence needed to substantiate his claim, however, 
because the evidence required to establish a well grounded 
claim is the same as that necessary to substantiate a claim 
for service connection.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).  In that notice the RO also informed the 
veteran of the relative responsibilities of the veteran and 
VA in developing the evidence.

Crucially, the RO and the Board informed the veteran of the 
evidence needed to substantiate his claims for service 
connection for a bilateral hand disorder and increased 
ratings for the bilateral hip disabilities in February 2002 
and August 2002 notices.  In those notices the veteran was 
informed of the provisions of the VCAA and the specific 
evidence required to substantiate his claims for service 
connection and increased ratings.  He was also informed him 
of the information and evidence that he was required to 
submit, and the evidence that VA would obtain on his behalf.  
He was instructed to identify any evidence that was relevant 
to his claims, and to provide signed authorizations for each 
medical care provider so that VA could obtain that evidence 
on his behalf.  He was informed that although VA would make 
reasonable efforts to obtain the evidence he identified, he 
was ultimately responsible for providing the evidence in 
support of his claims.  Thus, the notice requirements 
contained in the VCAA have been effectively satisfied.

The RO provided the veteran a statement of the case in 
November 2001, in which the RO informed him of the regulatory 
requirements for establishing service connection and 
increased ratings, and the rationale for determining that the 
evidence he had then submitted did not show that those 
requirements were met.  The RO notified the veteran that his 
case was being sent to the Board, and informed him that any 
additional evidence that he had should be submitted to the 
Board.  The Board finds, therefore, that VA has fulfilled its 
obligation to inform the veteran of the evidence needed to 
substantiate his claims.

Duty to assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  See 
38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159(c).  

In this case, the RO has obtained the veteran's service 
medical records, the VA treatment records he identified, and 
a copy of the evidence relied upon in awarding him disability 
benefits from the Social Security Administration (SSA).  The 
RO and the Board also provided him VA medical examinations in 
June 2000 and May 2003.  The reports of the medical 
examinations reflect that the examiners noted his past 
medical history and his current complaints, conducted 
physical examinations, and rendered appropriate diagnoses and 
opinions.  The veteran presented hearing testimony before the 
undersigned in June 2002.  The veteran has not indicated the 
existence of any other evidence that is relevant to his 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of his claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  See Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).



Factual Background

The evidence indicates that the veteran incurred a fracture 
of the left side of the pelvis while in service.  An X-ray 
study in April 1972 disclosed evidence of an old fracture 
involving the acetabulum, the left ilium, and the left 
ischium, with protrusion of the femoral head into the lesser 
pelvis.  On examination in April 1972 the veteran weighed 
214 pounds, which the examiner characterized as moderately 
obese.  He complained of pain and stiffness in the hip with 
excessive use; physical examination was normal.  In May 1972 
the RO granted service connection for the residuals of a 
fracture of the left pelvis, rated as noncompensably 
disabling.

In July 1992, the veteran claimed entitlement to an increased 
rating.  He denied having received any treatment for the 
service-connected disability prior to July 1992.  VA 
treatment records disclose that in September 1992 he reported 
intermittent pain in the left hip over the previous five 
months, and a massive weight gain.  He then weighed 
355 pounds.  An X-ray study revealed degenerative joint 
disease in both hips, worse on the left.  On examination in 
December 1992 the examiner noted that the veteran was then 
walking with a cane, although the only limitation of motion 
found on examination was attributed to his obesity.  In a 
January 1993 rating decision the RO changed the definition of 
the service-connected disability to a fracture of the left 
pelvis with degenerative joint disease of the hips, and 
assigned a 20 percent rating for the combined disorder.

In February 2000 the veteran again claimed entitlement to an 
increased rating.  In conjunction with that claim the RO 
associated his Vocational Rehabilitation and Counseling (VR & 
C) file with his claims file.  The documents in the VR & C 
file show that the veteran received VR services following the 
grant of the 20 percent rating in January 1993.  His 
counseling psychologist noted in May 1993 that he then 
weighed over 400 pounds, and that he was enrolled in a weight 
reduction program at a VA medical center while receiving VR 
services.  The counseling psychologist found that the 
veteran's mobility restrictions might hamper his employment 
prospects.

The veteran completed his training and obtained part-time 
employment as a medical laboratory technician.  The 
counseling psychologist noted in May 1995 that the veteran 
was applying for a full-time position, but that his employer 
was concerned about his difficulty ambulating due to his 
obesity and his bilateral hip condition.  The veteran stated 
that he had been unable to lose weight because he could not 
exercise due to his hip disability.  He reported to his 
counselor that he could get full-time employment if he was 
provided a motorized wheelchair.  He was then apparently 
provided a motorized scooter.

VA treatment records reveal that the veteran has received 
ongoing medication for chronic low back and hip pain, that he 
used a motorized scooter and ambulated with a cane, and that 
he is morbidly obese.  X-rays of the hips in June 1999 showed 
that the right hip and sacroiliac joint were normal.  The X-
ray of the left hip revealed a post-traumatic contour 
deformity of the lateral aspect of the left iliac bone, 
central protrusion of the left acetabulum, and post-traumatic 
osteoarthritis of the left hip without significant deformity 
of the head or neck of the left femur.

The veteran underwent a physical therapy evaluation in March 
2000, at which time the therapist recorded the following 
measurements:

	Hip				Normal		Right		Left
Abduction				40 degrees		40		20
Adduction				20 degrees		20		-10
Flexion				100 degrees		100		80
Extension				30 degrees		30		30
Internal Rotation			40 degrees		0		0
External Rotation			50 degrees		25		15

Proximal strength in the lower extremities was 3/5 on the 
right and 2/5 on the left.  The veteran was then able to walk 
50 feet on level ground with a cane, but usually used a 
motorized scooter.  The therapist did not provide an opinion 
on the degree to which the limitation of motion or mobility 
restrictions were due to the degenerative joint disease in 
the hips versus obesity.

In May 2000 the veteran reported that he was unable to stand 
to take a shower due to pain, and he was then provided a 
shower chair.

The RO provided the veteran a VA medical examination in June 
2000, during which he complained of pain, weakness, 
stiffness, inflammation, instability, and abnormal movement 
in the hips.  He described the pain as constant and 
excruciating.  He experienced a flare-up of symptoms with 
standing, walking, and sitting in certain positions.  The 
pain was relieved with medication, rest, and a change of 
position.  He again attributed his weight gain to a lack of 
exercise.  In terms of activities, he was able to brush his 
teeth, dress, shower, and drive a car.  He was unable to 
cook, vacuum, walk, shop, take out the trash, push a lawn 
mower, climb stairs, or garden.  He had not been employed 
since February 1999.

On examination, the veteran was five feet, ten inches tall 
and weighed 430 pounds.  His leg lengths were equal, there 
was no evidence of abnormal weight bearing, and he used a 
motorized wheelchair due to arthritis of the bilateral hips, 
left greater than right.  He was limited in standing and 
walking because of hip pain.

Examination of the hips showed no evidence of inflammation or 
deformity.  The range of motion of both hips was flexion to 
75 degrees, extension to 25 degrees, abduction to 25 degrees, 
adduction to 25 degrees, external rotation to 60 degrees, and 
internal rotation to 10 degrees, all limited due to pain.  
The examiner stated that the veteran was confined to a 
wheelchair due to pain in the bilateral hips.  The examiner 
did not perform X-ray studies and the veteran's claims file 
was not provided to the examiner for review prior to making 
that assessment.

Based on the evidence shown above, in the August 2000 rating 
decision here on appeal the RO discontinued the 20 percent 
rating in effect for a fracture of the left pelvis with 
degenerative joint disease of the hips and established 
separate grants of service connection for degenerative joint 
disease of the right hip, rated at 10 percent, and 
degenerative joint disease of the left hip, also rated at 
10 percent.
The RO also denied the veteran's claim of service connection 
for a bilateral hand disability.

In his October 2000 notice of disagreement the veteran 
asserted that he was entitled to higher ratings because he 
was unable to stand or walk for a prolonged period.  He 
reported that he experienced constant pain, and that he had 
been given a narcotic skin patch because he was no longer 
able to take non-steroidal anti-inflammatory medication.  He 
stated that the narcotic patch alleviated most of his pain 
while resting.  He also stated that he had been told that he 
could not receive a hip replacement due to his obesity.

During the June 2002 personal hearing before the undersigned 
Veterans Law Judge, the veteran testified that he used a cane 
to ambulate short distances (three to four steps) and used 
the motorized wheelchair for longer distances.  He and his 
spouse attributed all of his mobility problems to hip pain, 
and none to his obesity.

The veteran underwent a medical evaluation in November 2000 
in conjunction with his claim for Social Security disability 
benefits.  During that evaluation he complained of pain in 
both hips.  He described the average pain as a "10" on a 
scale from one to 10, and his worst pain as a "10," which the 
examiner characterized as symptom magnification.  The 
examiner described the veteran as super morbidly obese, and 
noted that he had appeared for the examination on a motorized 
cart.  On examination he was five feet, nine inches tall, and 
weighed 430 pounds.  Motor strength in the lower extremities 
was 4/5.  The examiner noted that the veteran stayed in his 
motorized cart throughout the examination, so he was 
therefore unable to walk on his heels or toes, squat, or 
touch his toes.  The range of motion of the right hip was 
abduction to 20 degrees, adduction to 10 degrees, flexion to 
50 degrees, extension to 10 degrees, and internal and 
external rotation of 20 degrees.  

The evaluation included X-ray studies of both hips.  The X-
ray of the right hip showed normal alignment, a properly 
maintained joint space, a possible incidental bone island, 
and some possible minimal degenerative changes.  The X-ray of 
the left hip revealed a deformity in the iliac wing, 
acetabular protrusion into the pelvic region, and some 
sclerosis with associated secondary osteoarthritic changes.  

The examiner found that the veteran's subjective complaints 
of pain were in excess of the objective findings, and that 
his super-morbid obesity contributed to his back and hip 
pain, although the extent was not clear.  The examiner found 
that the veteran was moderately to severely impaired in 
walking, lifting, handling, reaching, standing, traveling, 
carrying, and balancing.  He found that the veteran's weight 
alone would have significant effect on his weight-bearing 
joints, and that his weight alone was responsible for most of 
his diminished ability to ambulate.

The documents provided by the SSA show that he was awarded 
disability benefits based on the primary diagnosis of 
osteoarthritis, with a secondary diagnosis of obesity.  

In an April 2002 VA treatment record the veteran's treating 
physician described the veteran as being morbidly obese with 
consequent health problems, including hypertension, severe 
degenerative joint disease of the hips and venous stasis 
changes.  She noted that he used a motorized scooter, and was 
very sedentary. 
In October 2002 his physician found that he was minimally 
active due to pain and his size.

The veteran underwent an additional VA medical examination in 
May 2003, which included review of his medical records.  
During that examination the veteran reported that he was 
unable to ambulate, let alone exercise, which had resulted in 
his obesity.  On examination the examiner found that the 
veteran had difficulty standing up due to his obesity.  He 
complained of pain with all movement of the left hip, but was 
able to move the right hip through the range of motion 
without pain.  The examiner obtained additional X-ray 
studies, which revealed what he characterized as severe 
degenerative joint disease in the left hip, with obvious 
signs of the previous fracture.

The examining physician also stated "The . . . use of a cane 
for ambulation over long periods of time certainly could be 
related to and have caused carpal tunnel symptoms that [the 
veteran] has had in the bilateral upper extremities." 

Initial comment

The Board observes in passing that the extensive medical 
records, which have been reviewed immediately above, make it 
clear that in addition to the service-connected bilateral hip 
disability the veteran is morbidly obese, which clearly 
contributes to his disability picture.  Service connection 
has not been established for obesity, nor has the veteran 
claimed such.

The relationship between the hip disability and the obesity 
is much less clear, however.  There are conflicting 
suggestions in the evidentiary record as to whether a hip 
disability caused the obesity or vice versa, as well as how 
and to what extent each contributes to the veteran's 
demonstrated lack of mobility and other problems.  In view of 
various conflicting medical opinions, it does not appear that 
further development of the evidence will serve to resolve 
this matter.  In the absence of clear evidence to the 
contrary, the Board must attribute the veteran's disability 
to the service-connected hip disability rather than to the 
non service-connected obesity.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9  et. 
App. 136, 140 (1996) [the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so].  

As explained below, the evidence is unclear with respect to 
the impact of the non service-connected obesity versus the 
service-connected hip disability with respect to the service-
connection issue.  In rating the hip disability, however, 
there is much clearer evidence concerning the role of obesity 
in the disability picture.

1.  Entitlement to service connection for a bilateral hand 
disorder.

As an initial matter the Board observes that the veteran's 
service medical records are silent for any complaints or 
clinical findings regarding a hand disability, and he does 
not claim otherwise.  Rather, the veteran contends that his 
hand disability was caused by his bilateral hip disability.  
The Board will therefore address this issue on the basis of 
secondary service connection.

Relevant Law and Regulations
 
A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310 (2002); see also Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310.  See Allen v. Brown, 7 
Vet. App. 439, 448.

In order for a claimant to prevail on the issue of secondary 
service connection, the record must show: (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

Analysis

The veteran claims to have arthritis and/or carpal tunnel 
syndrome in both hands that was caused by his use of a cane 
due to his bilateral hip disability.  The Board will 
separately address the veteran's contentions as to arthritis 
and carpal tunnel syndrome.



Arthritis

Applying the Wallin analysis, the existence of element (2), a 
service connected disability, has been met.  As discussed 
elsewhere in this decision, service connection is in effect 
for bilateral hip disability.

With respect to Wallin element (1), current disability, May 
2003 x-rays showed the right hand to be normal, with 
degenerative changes identified at the first carpometacarpal 
joint of the left hand; the left hand was otherwise normal.  
The examiner determined that there were no objective findings 
to support a diagnosis of arthritis in the right hand and 
provided a diagnosis of left hand arthritis.  Thus, Wallin 
element (1) has arguably been satisfied as to the veteran's 
left hand but not as to the right hand.  

With respect to Wallin element (3), medical nexus, the Board 
provided the veteran an additional VA examination in May 2003 
for the expressed purpose of obtaining a medical opinion on 
whether any arthritis in the hands was related to the 
bilateral hip disability.  The examiner found that the 
arthritic changes were not related to the use of a cane.  

The only evidence indicating that right hand arthritis exists 
or that the left hand arthritis is due to the bilateral hip 
disability consists of the veteran's own assertions.
These assertions are not probative.  The Court has held that 
where the determinative issue is one of medical causation or 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue. See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Here, 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
concerning diagnosis and/or etiology of his claimed hand 
disability.

The Board therefore finds that the probative evidence 
establishes that the veteran does not have arthritis in the 
right hand, and that the arthritis in the first 
carpometacarpal joint of the left hand is not related to a 
service-connected disability.  Wallin element (1) is not met 
with respect to the right hand, and Wallin element (3) is not 
met with respect to both hands.  The veteran's claim as to 
service connection for arthritis fails on that basis.

Carpal tunnel syndrome

The VA treatment records indicate that the veteran has 
received treatment for bilateral carpal tunnel syndrome, 
including the use of wrist splints.  Wallin element (1), 
current disability, has thus been met.  As noted above, 
Wallin element (2) has also been satisfied.

With respect to Wallin element (3), medical nexus, the VA 
examiner in May 2003 provided the opinion that the use of a 
cane for ambulation for a prolonged period caused the carpal 
tunnel syndrome.  There is no evidence to the contrary.    
The Board additionally observes that there is evidence of use 
of a cane for many years.  On examination in December 1992 
the examiner noted that the veteran was then walking with a 
cane, although obesity was the only disability identified in 
that report.  Since it is unclear whether the service-
connected hip disability or the non service-connected obesity 
led to the use of a cane, the board will attribute this to 
the service-connected disability.  See Mittleider, supra. 

All three Wallin elements have been met.  The Board finds, 
therefore, that the bilateral carpal tunnel syndrome is 
secondary to the service-connected bilateral degenerative 
joint disease of the hips, and that service connection for 
the bilateral carpal tunnel syndrome is, therefore, 
warranted.






CONTINUED ON NEXT PAGE



2.  Entitlement to an increased disability rating for 
service-connected degenerative joint disease of the right 
hip, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected degenerative joint disease of the left hip, 
currently evaluated as 10 percent disabling.

Because these two issues are factually and procedurally 
similar, the Board will address them simultaneously.

Relevant Law and Regulations

Disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

Evaluating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2002).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the hip 
is considered a major joint.  38 C.F.R. § 4.45 (2002).

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis, and the 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's bilateral hip disability has been evaluated as 
traumatic arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 
5010, which in turn is rated as degenerative arthritis under 
Diagnostic Code 5003.  

Degenerative arthritis is to be evaluated based on limitation 
of motion of the joint.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies for X-ray evidence of involvement of two or more 
major joints.  A 20 percent rating applies for X-ray evidence 
of involvement of two or more major joints, with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2002).

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2002).

With respect to limitation of motion of the hips, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5251 provides a single 10 percent 
rating for limitation of extension of the thigh to five 
degrees.  Diagnostic Code 5252 provides a 40 percent rating 
if flexion of the thigh is limited to 10 degrees, a 
30 percent rating if limited to 20 degrees, a 20 percent 
rating if limited to 30 degrees, and a 10 percent rating if 
limited to 45 degrees.  Diagnostic Code 5253 provides a 
maximum 20 percent rating if abduction of the thigh is 
limited to 10 degrees.  A 10 percent rating applies if the 
veteran is unable to cross his legs, or if rotation is 
limited to the point that the veteran is unable to toe-out 
more than 15 degrees.  

Normal flexion of a hip is from zero degrees to 125 degrees.  
See 38 C.F.R. § 4.71, Plate II.

Analysis

As noted above, the veteran's bilateral hip disabilities are 
each currently evaluated as 10 percent disabling under 
Diagnostic Code 5003.  In assigning separate 10 percent 
ratings in August 2000, the RO based the ratings on the X-ray 
evidence of degenerative changes and limitation of motion due 
to pain that was non-compensable, in accordance with 
Diagnostic Code 5003.  The 10 percent ratings that have been 
assigned for each hip, or the 20 percent combined rating for 
both hips, are the highest ratings that can be assigned based 
only on X-ray evidence of arthritis, in the absence of a 
compensable level of limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2002).  

In addition, the 10 percent ratings that have been assigned 
are the maximum ratings available based on limitation of 
extension of the thigh pursuant to Diagnostic Code 5251.  In 
order to warrant a higher rating based on limitation of 
motion, therefore, the evidence would have to show that any 
limitation of flexion or abduction of the thigh more nearly 
approximates the criteria for a 20 percent rating, which is 
limitation of flexion to 30 degrees or abduction to 
10 degrees.  See 38 C.F.R. 
§§ 4.71, Plate II and 4.71a, Diagnostic Code 5252. 

Right Hip

(i.)  Schedular rating

An X-ray study of the right hip in June 1999 showed it to be 
normal, and an X-ray in November 2000 showed only the 
possibility of minimal degenerative changes.
Flexion and abduction of the hip were not limited in March 
2000 (the 100 degrees of flexion and 40 degrees of abduction 
were normal).  Flexion was limited to only 75 degrees in June 
2000 and 50 degrees in November 2000 due to pain.  In 
addition, abduction was limited to only 25 degrees in June 
2000 and 20 degrees in November 2000.  None of the remaining 
medical evidence documents the range of motion of the right 
hip, in terms of measured degrees.  The examiner found in May 
2003 that the veteran had painless motion of the right hip.  


Because the evidence shows that flexion of the right thigh is 
not limited to 30 degrees and that abduction is not limited 
to 10 degrees, including any limitation of motion due to 
pain, the Board finds that the criteria for a disability 
rating in excess of 10 percent for the right hip based on 
limitation of motion are not met.

(ii.)  DeLuca considerations

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
DeLuca, supra.  

The veteran has complained of pain, weakness, stiffness, 
inflammation, instability, and abnormal movement in the hips, 
and he did not distinguish the symptoms in the right hip from 
those in the left.  He also claims to be unable to stand and 
walk due to hip pain.  As a lay person the veteran is 
competent to provide evidence of observable symptoms.  Savage 
v. Gober, 10 Vet. App. 488, 496 (1997).  Any claimed 
functional limitations due to a musculoskeletal disability, 
however, must be supported by objective evidence of adequate 
service-connected pathology in order to constitute 
compensable disability.  See Evans v. West, 12 Vet. App. 22, 
31-32 (1998); 38 C.F.R. § 4.40 (2002).  

There is of record evidence of exaggeration of pathology on 
the part of the veteran which is of concern to the Board.   
The November 2000 examiner at that time determined that the 
veteran was magnifying his symptoms and that his subjective 
complaints were in excess of the objective findings. 

A review of the medical evidence of record discloses that the 
veteran's complaints pertaining to the right hip are not 
supported by objective evidence of pathology in that hip.  An 
X-ray study of the right hip in June 1999 showed it to be 
normal, and an X-ray in November 2000 showed only the 
possibility of minimal degenerative changes.  None of the 
physical examinations revealed any evidence of instability, 
inflammation, or deformity in the right hip.
  
The medical evidence clearly shows that in addition to the 
service-connected degenerative changes in the right hip, 
which as discussed immediately above has been described as 
nonexistent to minimal, the veteran is morbidly obese, 
weighing in excess of 400 pounds.  The degree of any 
impairment that is due to obesity, rather than the service-
connected degenerative joint disease in the hip, cannot be 
considered in determining the appropriate rating.

In November 2000, the examiner determined that the veteran's 
obesity, rather than the degenerative changes in the hips, 
was the cause of most of his mobility limitations.  The 
examiner in May 2003 determined that the veteran was unable 
to stand due to his obesity, not the service-connected hip 
disability.  That assessment included review of the veteran's 
medical records, and is highly probative.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995) [an opinion 
that is based on review of the entire record is more 
probative than an opinion based on the veteran's reported 
history].  
  
Evidence in the veteran's favor includes a statement by the 
examiner in June 2000 that the veteran was confined to a 
wheelchair due to hip pain.  That opinion, however, was 
apparently based on the veteran's report of his functional 
limitations being due to degenerative joint disease in the 
hip, in that the examiner did not obtain any X-rays of the 
hips and did not have access to the veteran's medical 
records.  A medical opinion that is based on the veteran's 
report, and unsubstantiated by clinical or radiographic 
findings, is not probative of the severity of disability.  
See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  The Board 
finds, therefore, that the June 2000 examiner's assessment of 
the severity of the right hip disability is of relatively 
little probative value.

Documents provided by the SSA indicate that the veteran was 
awarded disability benefits from that agency based on a 
primary diagnosis of osteoarthritis, with a secondary 
diagnosis of obesity.  VA is not bound by the findings of 
disability and/or unemployability made by other agencies, 
including the Social Security Administration.  See Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991). However, while a SSA 
decision is not controlling for purposes of VA adjudication, 
it is "pertinent" to a veteran's claim.  See Martin v. Brown, 
4 Vet. App. 136, 140 (1993).  

The evidence on which the SSA determination was based 
included the report of the November 2000 examination.  That 
examination report indicates that the veteran's subjective 
complaints regarding the osteoarthritis were in excess of the 
objective findings, and that his mobility restrictions were 
due to his obesity, not the osteoarthritis.  The 
determination made by the SSA regarding the severity of a 
disability is not credible if it is in conflict with the 
underlying medical evidence.  See Godfrey v. Brown, 7 Vet. 
App. 398, 407 (1995).  The Board finds, therefore, that the 
determination by the SSA is not probative of the severity of 
the degenerative joint disease of the right hip.

In summary, the preponderance of the probative evidence of 
record indicates that most if not all of the veteran's 
claimed symptomatology, including mobility restrictions, are 
not due to degenerative joint disease in the right hip.  For 
that reason the Board finds that his assertions regarding the 
severity of his right hip disability are not credible.  See 
Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) [the 
Board can discount the weight, credibility, and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence.  To the extent that 
the minimal degenerative changes in the right hip which have 
been objectively identified have resulted in any functional 
limitations, the Board finds that those functional 
limitations are adequately compensated by the 10 percent 
rating that has been assigned pursuant to Diagnostic Code 
5003.  

The Board has determined, therefore, that the preponderance 
of the evidence is against the claim for an increased rating 
for degenerative joint disease of the right hip.



Left Hip

(i.)  Schedular rating

Multiple X-ray studies of the left hip have revealed a 
skeletal deformity in the left hip due to the in-service 
fracture, with deformity in the iliac wing, acetabular 
protrusion into the pelvic region, and osteoarthritic 
changes.  Flexion of the hip was limited in March 2000 to 
80 degrees, in June 2000 to 75 degrees due to pain, and in 
November 2000 to 50 degrees.  In addition, abduction of the 
left thigh was limited to 20 degrees in March 2000, 
25 degrees in June 2000, and 20 degrees in November 2000.  
None of the remaining medical evidence documents the range of 
motion of the left hip, in terms of measured degrees.  

Because the evidence does not show that flexion of the left 
thigh is limited to 30 degrees or that abduction is limited 
to 10 degrees, including any limitation of motion due to 
pain, the Board finds that the criteria for a disability 
rating in excess of 10 percent for the left hip based on 
limitation of motion are not met.

(ii.)  DeLuca considerations

As previously stated, the evaluation of a musculoskeletal 
disability requires consideration of all of the functional 
limitations imposed by the disorder.  The veteran has 
complained of pain, weakness, stiffness, inflammation, 
instability, abnormal movement, and the inability to stand or 
walk due to left hip pain.

The rationale for denying entitlement to a disability rating 
in excess of 10 percent for the right hip disability, which 
has been discussed by the board in detail above,  also 
applies to the denial of a rating in excess of 10 percent for 
the left hip disability.

As previously stated, the medical evidence clearly shows that 
in addition to the service-connected degenerative changes in 
the left hip, the veteran is morbidly obese.  In addition, 
the examiner in November 2000 determined that the veteran was 
magnifying his symptoms and that his subjective complaints 
were in excess of the objective findings.  The examiner also 
determined that most of his mobility limitations were due to 
obesity, not the degenerative joint disease in the hip.  The 
examiner in May 2003 determined that the veteran was unable 
to stand due to his obesity, not the service-connected hip 
disability.  

Although the examiner in June 2000 found that the veteran was 
confined to a wheelchair due to hip pain, that opinion is not 
probative because it was based on the veteran's report and 
was unsubstantiated by clinical or radiographic findings.  
See Godfrey, 8 Vet. App. at 121.  In addition, the 
determination made by the SSA is not credible because it is 
in conflict with the underlying medical evidence on which it 
was based.  See Godfrey, 7 Vet. App. at 407.

The Board has determined, therefore, that the preponderance 
of the evidence is against the claim of entitlement to a 
disability rating in excess of 10 percent for degenerative 
joint disease of the left hip.


ORDER

Service connection for bilateral carpal tunnel syndrome is 
granted.

The claim of entitlement to a disability rating in excess of 
10 percent for degenerative joint disease of the right hip is 
denied.

The claim of entitlement to a disability rating in excess of 
10 percent for degenerative joint disease of the left hip is 
denied.


_________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

